Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendments and remarks filed on 04/13/2021 are acknowledged and have been fully considered.  Claims 1-19, 21 and 22 are pending. Claim 20 is cancelled. Claims 21 and 22 are newly added.  Claims 7, 8, 10, 11, 15 and 16 remain withdrawn as being directed to a non-elected invention.  Claims 1-6, 9, 12-14, 17-19, 21 and 22 are under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection below is new as necessitated by the amendments filed on 04/13/2021.
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Applicants can amend claim 22 to the following to obviate this rejection: the method of claim 1, said selected carbohydrate digesting enzyme is a preparation including three pectinases with different pectinolytic acitivties.
Appropriate clarification is needed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The rejections of claims 1-6, 9, 12, 14, 18 and 19 are maintained.  The rejections of claims 21 and 22 are new as necessitated by the amendments filed on 04/13/2021.
Claims 1-6, 9, 12, 14, 18, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Muntendam (US 2013/0029955; Pub. Jan. 31, 2013; Applicant IDS) in view of Pectinase (Health Benefits and Uses of Pectinase, XtendLife, Webpage, Aug. 22, 2015; hereinafter P1) as evidenced by Verma (Pectinase: A Useful Tool in Fruit Processing Industries, Nutri Food Sci Int J, Volume 5 Issue 5 - March 2018).
Regarding claims 1 and 18, Muntendam teaches methods and compositions for inhibiting galectin-3 in a subject (par. [0005]). Muntendam teaches the method comprises administering to the patient a pharmaceutical composition comprising a carbohydrate, wherein the carbohydrate binds to galectin-3 and inhibits an activity of galectin-3 (par. [0012,0030]).  Muntendam teaches the composition can comprise a protein (par. [0035]). Muntendam teaches the carbohydrate can be polysaccharide, a disaccharide, a pectin (which is a polysaccharide).  Muntendam teaches the pectin can 
Muntendam does not teach orally administering to the subject a second amount of a selected carbohydrate digesting enzyme, enzymatically converting the carbohydrate material into one or more bioactive fragments and producing the one or more bioactive fragments in an amount sufficient to therapeutically inhibit galectin-3 in the subject.
P1 teaches that pectinase is a useful digestive aid to break down pectin in the diet (pg. 1 last para).  P1 teaches Enzidase® P50 is a pectinase derived from a fungus, Aspergillus niger (which is a natural nonpathogenic fungi – for evidence see P1 on pg. 2 para 4 which teaches Aspergillus niger occurs in nature on some fruits and vegetables and is safe for human intake) and is commonly used in health supplements to aid digestion (pg. 2 par. 3).  P1 teaches pectinase’s ability to break down pectin benefits the digestive system including support of intestinal bacteria, colon function (pg. 2 par. 6). Since P1 teaches pectinase enzyme breaks down pectin, it is implicitly teaching pectin being converted to fragments (for evidence, see Verma on page 001, col. 1 last para – 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Muntendam and add the step of administering pectinase to the subject as taught by P1.  One of ordinary skill in the art would be motivated to do so because P1 teaches administration of pectinase to subjects as health supplements aids in digestion and benefits the digestive system. The limitations “enzymatically converting the carbohydrate material into one or more bioactive fragments and producing the one or more bioactive fragments in an amount sufficient to therapeutically inhibit galectin-3 in the subject” is the intended outcome/result of the recited method.  Muntendam in view of P1 teach a method comprising the steps of administering a pectin (a carbohydrate material) and pectinase (a carbohydrate digesting enzyme) to a subject, the aforementioned result would also occur in the methods of Muntendam in view of P1.  
Regarding claims 2, 3 and 18, Muntendam teaches its composition may comprise a plurality of active agents (par. [0062]) and teaches the composition may include a first active agent capable of binding galectin-3 and a second active agent which is an active pharmaceutical agent (see par. [0062]). Muntendam teaches the composition can comprise proteins (see par. [0035,0132]).  Muntendam teaches the compositions can be powders, sprays, solutions etc., and teaches the active component may be mixed with pharmaceutical carriers, excipients (see par. [0129-0131]). As discussed above, Muntendam in view of P1 teaches administering compositions comprising pectin and/or pectin fragments and pectinase enzyme to a subject, so it 
Regarding claims 4-5, Muntendam teaches the use of its compositions to treat heart failure which is a heart disease (par. [0005-0007]).  
Regarding claims 6 and 9, Muntendam teaches the pectin can be a full length pectin or a pectin fragment (par. [0036]).
Regarding claims 12 and 14, P1 teaches Enzidase® P50 is a pectinase (carbohydrate digesting enzyme) derived from a fungus, Aspergillus niger (which is a natural nonpathogenic fungi – see P1 on pg. 2 para 4 which teaches Aspergillus niger occurs in nature on some fruits and vegetables and is safe for human intake), so P1 is teaching the carbohydrate digesting enzyme is derived from natural sources comprising nonpathogenic fungi.   
Regarding claim 19, Muntendam teaches the use of its compositions to treat heart failure which is a heart disease (par. [0005-0007]).  Muntendam teaches the carbohydrate material in its compositions can be a polysaccharide, a disaccharide, a pectin (which is a polysaccharide).  Muntendam teaches the pectin can be a full length Aspergillus niger (which is a natural nonpathogenic fungi – for evidence see P1 on pg. 2 para 4 which teaches Aspergillus niger occurs in nature on some fruits and vegetables and is safe for human intake), so P1 is teaching the carbohydrate digesting enzyme is derived from nonpathogenic fungi.
Regarding claim 21, the limitation “one or more bioactive fragments can be absorbed from the gut” is an intended outcome of the method.  Since Muntendam in view of P1 teaches a method comprising the steps of administering a pectin (a carbohydrate material) and pectinase (a carbohydrate digesting enzyme) to a subject, the outcomes that bioactive fragments are produced and that they can be absorbed from the gut would also occur in the methods of Muntendam in view of P1. 
Regarding claim 22, P1 teaches pectinase is a collective term for enzymes that break down pectin and teaches polygalacturonase, pectolyase and pectozyme are three examples of the pectin enzymes (pg. 1 para 1).  Since P1 teaches that pectinase is a useful digestive aid to break down pectin in the diet (pg. 1 last para), it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Muntendam and add the step of administering a composition including pectinases with three different pectinolytic activities (polygalacturonase, pectolyase and pectozyme) to the subject as taught by P1.  One of ordinary skill in the art would be motivated to do so because P1 teaches administration of pectinase to subjects as health supplements aids in digestion and benefits the digestive system.
.

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Muntendam (US 2013/0029955; Pub. Jan. 31, 2013; Applicant IDS) in view of P1 (Health Benefits and Uses of Pectinase, XtendLife, Webpage, Aug. 22, 2015), as applied to claims 1-6, 9, 12, 14, 18, 19, 21 and 22 above, and further in view of Peterson (US 2012/0094347; Pub. Apr. 19, 2012), as evidenced by Verma (Pectinase: A Useful Tool in Fruit Processing Industries, Nutri Food Sci Int J, Volume 5 Issue 5 - March 2018).  
Regarding claims 13 and 17, P1 teaches Enzidase® P50 is a pectinase (carbohydrate digesting enzyme) derived from a fungus, Aspergillus niger (which is a natural nonpathogenic fungi – for evidence see P1 on pg. 2 para 4 which teaches Aspergillus niger occurs in nature on some fruits and vegetables and is safe for human intake), so P1 is teaching the carbohydrate digesting enzyme is derived from natural sources comprising nonpathogenic fungi.
Muntendam and P1 do not teach the source of the carbohydrate digesting enzyme to be derived from natural sources comprising multiple species of nonpathogenic bacteria, nonpathogenic fungi or combinations thereof (Re. claim 13). Muntendam and P1 do not teach the source of the carbohydrate digesting enzyme to be at least one species of nonpathogenic bacteria and at least one species of nonpathogenic fungi (Re. claim 17).
Bacillus, Aspergillus and Trichoderma (par. [0070]). Bacillus is a nonpathogenic bacteria, see instant spec par. [0035] of PGPub.  Peterson teaches the bacteria can also be isolated from soil (a natural bacteria, see par. [0063]). Therefore, Peterson teaches deriving a carbohydrate digesting enzyme (a pectinase) from a natural source comprising nonpathogenic bacteria.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Muntendam in view of P1 and to derive the pectinase from multiple sources including natural nonpathogenic fungi as taught by P1 and also natural nonpathogenic bacteria as taught by Peterson. One of ordinary skill would be motivated to do so because Peterson teaches the pectinase enzymes can be derived from any microbe known to be capable of producing cellulolytic enzymes including bacteria and fungi (see par. [0070]). The artisan is combining prior art elements according to known methods to yield predictable results (deriving the enzyme from multiple sources).
The combination of Muntendam, P1, and Peterson renders claims 13 and 17 obvious. 

Response to Arguments
Applicant's arguments filed on 04/13/2021 have been fully considered but they are not persuasive.  Applicants traverse the rejection of claims 1-6, 9, 12, 18 and 19 under 35 USC 103 as being unpatentable over Muntendam (US 2013/0029955; hereinafter Muntendam ‘955) in view of Pectinase (P1, applicants refer to the reference as XtendLife).  Applicants argue that Muntendam‘955 does not teach ‘orally administering to the subject a second amount of a selected carbohydrate digesting enzyme, enzymatically converting the carbohydrate material into one or more bioactive fragments and producing one or more bioactive fragments in an amount sufficient to therapeutically inhibit galectin-3 in the subject’ and the motivation to combine the teachings of XtendLife with the teachings of Muntendam‘955 is impermissible hindsight (pages 1-4 of remarks filed on 04/13/2021).  Applicants argue that XtendLife only states “Enzidase P50 breaks pectin down into simple sugars” and provides no teaching about inhibiting galectin-3 (see page 3).  Applicants argue that the instant methods recite that the carbohydrate material is broken down into one or more bioactive fragments that inhibit galectin-3 and this is not taught by Muntendam‘955 or XtendLife (see page 3 last para - page 4).  Applicants argue that rejections of claims 2-6, 9 and 12 (see page 4 para 4) and rejections of claims 13 and 17 should be withdrawn because these claims depend indirectly from claim 1 (page 5).  Applicants argue that claims 18 and 19 require ‘co-mingling a first amount of a carbohydrate material and a second amount of a selected carbohydrate digesting enzyme to form a co-mingled material’ and orally administering the co-mingled material to a subject and that Muntendam‘955 and XtendLife do not provide enough guidance to perform these steps (page 4 last para – page 5).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Applicant arguments are not persuasive because XtendLife (P1) does provide a motivation to administer a pectinase which is a carbohydrate digesting enzyme to a subject.  P1 teaches that pectinase is a useful digestive aid to break down pectin in the diet (pg. 1 last para).  P1 teaches Enzidase® P50 is a pectinase derived from a fungus, Aspergillus niger (which is a natural nonpathogenic fungi – for evidence see P1 on pg. 2 para 4 which teaches Aspergillus niger occurs in nature on some fruits and vegetables and is safe for human intake) and is commonly used in health supplements to aid digestion (pg. 2 par. 3).  P1 teaches pectinase’s ability to break down pectin benefits the digestive system including support of intestinal bacteria, colon function (pg. 2 par. 6). Since P1 teaches pectinase enzyme breaks down pectin, it is implicitly teaching pectin being converted to fragments (for evidence, see Verma on page 001, col. 1 last para – teaches that pectinases are used to break down pectin polymer into monomer sugars (fragments)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Muntendam’955 and add the step of administering pectinase to the subject as taught by P1.  One of ordinary skill in the art would be motivated to do so because P1 teaches administration of pectinase to subjects as health supplements aids in digestion and benefits the digestive system.  The 
Regarding the limitations of co-mingling the carbohydrate material and the carbohydrate digesting enzyme, Muntendam’955 teaches its composition may comprise a plurality of active agents (par. [0062]) and teaches the composition may include a first active agent capable of binding galectin-3 and a second active agent which is an active pharmaceutical agent (see par. [0062]).  Muntendam’955 teaches the compositions can be powders, sprays, solutions etc., and teaches the active component may be mixed with pharmaceutical carriers, excipients (see par. [0129-0131]).  As discussed above, Muntendam’955 in view of XtendLife (P1) teaches administering compositions comprising pectin and/or pectin fragments and a pectinase enzyme (a carbohydrate digesting enzyme), so it would be obvious to one of ordinary skill in the art to modify the methods of Muntendam’955 in view of XtendLife and to combine the pectin (or pectin fragments) and the pectinase enzyme together in one composition and administer to the subject.  A pectinase is an active agent.  One of ordinary skill in the art would be motivated to do so 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 

Claims 1-6, 9, 12, 18, 19 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9, 12, 18 and 19 of co-pending Application No. 16/196,988 (reference application). 
Regarding instant claim 1, Claim 1 of the ‘988 co-pending application recites a method for inhibiting galectin-3 in a subject in need thereof comprising: orally administering to the subject, a first amount of a carbohydrate material; orally administering to the subject, a second amount of a pectinase-producing probiotic; enzymatically converting the carbohydrate material into one or more bioactive fragments; and producing the one or more bioactive fragments in an amount sufficient to therapeutically inhibit galectin-3 in the subject. Pectinase is a carbohydrate-digesting enzyme (see instant specification [0038], [0042] on page 11).
Regarding instant claims 2, 3 and 18, Claim 2 of the ‘988 co-pending application recites co-administering the first amount of the carbohydrate material and the second amount of the pectinase-producing probiotic. Claim 3 of the ‘988 co-pending application recites co-mingling the first amount of the carbohydrate material and the pectinase-producing probiotic before administration. Claim 18 of the ‘988 co-pending application recites a method of inhibiting galectin-3 in a subject suffering from a galectin-3 associated disorder, the method comprising: co-mingling a first amount of a 
Regarding instant claim 4, claim 4 of the ‘988 co-pending application recites wherein the subject is suffering from a galectin-3 associated disorder.
Regarding instant claim 5, claim 5 of the ‘988 co-pending application recites wherein the disorder comprises heart disease, kidney disease, lung disease, liver disease, vascular disease or cancer.
Regarding instant claims 6, 9, claim 9 of the ‘988 co-pending application recites wherein the carbohydrate material is a pectic fragment.
Regarding instant claims 12 and 19, claim 12 of ‘988 co-pending application recites the carbohydrate digesting enzyme is derived from a non-pathogenic bacteria. Claim 19 of ‘988 co-pending application recites, wherein the disorder is selected from heart disease, kidney disease, lung disease, liver disease, vascular disease and cancer; wherein the carbohydrate material comprises one or more natural pectins, modified pectins, pectic fragments, pectic fragment derivatives, pectic fragment analogs, natural carbohydrate macromolecules, man-made carbohydrate macromolecules, edible fruits, vegetables, or combinations thereof; and wherein the pectinase-producing probiotic comprises one or more nonpathogenic bacteria, nonpathogenic fungi, or combinations thereof. Therefore, claim 19 of ‘988 is inherently teaching the 
Regarding instant claim 21, the limitation “one or more bioactive fragments can be absorbed from the gut” is an intended outcome of the method. Since claim 1 of ‘988 co-pending application recites a method comprising the steps of administering a pectin (a carbohydrate material) and a pectinase-producing probiotic bacteria (pectinase is a carbohydrate digesting enzyme) to a subject, the outcomes that bioactive fragments are produced and that they can be absorbed from the gut would also occur in the methods of the claims of ‘988 co-pending application.
Instant claims 1-6, 9, 12, 18, 19 and 21 are anticipated by claims 1-6, 9, 12, 18 and 19 of co-pending Application No. 16/196,988.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone 

/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657